Case: 13-51092   Document: 00512751341   Page: 1   Date Filed: 08/29/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                               No. 13-51092
                            Conference Calendar
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 29, 2014
UNITED STATES OF AMERICA,
                                                                  Lyle W. Cayce
                                                                       Clerk
                                         Plaintiff-Appellee

v.

ISAAC DWAYNE CALDWELL, also known as Isaac Caldwell, also known as
Issac Caldwell, also known as Issac Dwayne Caldwell, also known as Isaac
Coldwell, also known as Ahmad Devon Haywood,

                                         Defendant-Appellant

Cons. w/ No. 13-51094


UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee
v.


ISAAC CALDWELL,
                                         Defendant-Appellant




                Appeals from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:09-CR-90-1
                          USDC No. 1:11-CR-456-1
     Case: 13-51092      Document: 00512751341         Page: 2    Date Filed: 08/29/2014


                                     No. 13-51092
                                   c/w No. 13-51094

Before CLEMENT, PRADO, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Isaac Dwayne
Caldwell has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Caldwell has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeals present no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEALS ARE DISMISSED. See 5TH CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2